F I L E D
                                                         United States Court of Appeals
                                                                 Tenth Circuit
                                  PU BL ISH
                                                               August 8, 2007
                 UNITED STATES CO URT O F APPEALS           Elisabeth A. Shumaker
                                                                Clerk of Court
                              TENTH CIRCUIT




HARV EY FRA NK RO BB INS,

            Plaintiff-Appellee,

      v.                                             No. 04-8016
                                                    (D. W yoming)
CH AR LES WILKIE, DA RRELL                    (D.C. No. 98-CV-201-CAB)
BAR NES, TER YL SH RY A CK ,
M ICH AEL M ILLER, GEN E LEON E,
and DA VID L. W ALLA CE,

            Defendants-Appellants.
_______________________________

PACIFIC LEGAL FOUN DA TION , NEW
M EXICO CATTLE GROW ERS
ASSOCIATION, W ASHINGTON FARM
BUR EA U, ID A H O FA RM B UREAU,
ID A H O CO U N TY FA RM B UREAU,
O W Y H EE C OU N TY FA RM B UREAU,
W ASH INGTON STATE GRANGE, and
N EW M EX IC O FED ER AL LA NDS
CO UN CIL,

            Amicus Curiae.



                                  OR DER


Before KELLY, HE N RY , and M U RPH Y, Circuit Judges.
      This matter is before us upon remand from the United States Supreme

Court. The Court granted defendants’ petition for writ of certiorari and reversed

our prior judgment in favor of plaintiff Harvey Frank Robbins, Wilkie v. Robbins,

127 S. Ct. 2588 (2007). C onsistent with the Supreme Court’s decision, we

VAC ATE our judgment in Robbins v. Wilkie, 433 F.3d 755 (10th Cir. 2006), and

DISM ISS the appeal. The case is REM ANDED to the United States District

Court for the District of W yoming for further proceedings in accordance with the

opinion of the United States Supreme Court.

                                      Entered for the Court
                                      Elisabeth A . Shumaker, Clerk



                                      By:
                                              Deputy Clerk




                                        -2-